Title: From Benjamin Franklin to Samuel Huntington, 11 June 1781
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,
Passy, June 11. 1781.
I have lately done myself the honour of writing largely to your Excellency by divers Conveyances, to which I beg leave to refer. This is chiefly to cover the Copy of a Letter I have just received from the Minister, relative to the Disposition of the late Loans; by which will be seen the Situation I am in with respect to my Acceptances of the Quantities of Bills drawn by Congress, on Mr. Jay, Mr Lawrens, Mr Adams & self, which I enter’d into in the Expectation both Col. Lawrens & myself entertain’d, that a Part of these Loans might be applied to the Payment of these Bills, but which I am now told cannot be done without an express Order from Congress. I shall endeavour to change the Sentiments of the Court in this Respect, but am not sure of succeeding. I must therefore request that a Resolution of Congress may immediately be sent, impowering me to apply as much of those Loans as shall be necessary for the Discharge of all such Drafts of Congress; or for the Repayment of such Sums as I may in the mean time be obliged to borrow for the Discharge of those Drafts.—
I have the Honour to be, with great Respect, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy. Saml. Huntington Esqr. President of Congress.
 
Notation: Letter June 11. 1781 B. Franklin Read 1 March 1782
